Dismissed and Memorandum Opinion filed December 1, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00592-CV
                                    ____________

   JAMIE A. ROBINSON, AS Beneficiary on behalf of the Jamie A. Robinson
    1967 Trust, JAMIE ROBINSON, Individually, JAMIE A. ROBINSON, as
Beneficiary on Behalf of Irrevocable Grantor Trust No. 6, FIGHTERTOWN, INC.,
906 TOULOUSE STREET, LLC, JIM A. ROBINSON FOUNDATION, INC., and
                           DILLAGAF, INC., Appellants

                                            V.

            EDWARD A. RENN & WITHERS Bergman, LLP, Appellees


                       On Appeal from the Probate Court No. 2
                                Harris County, Texas
                         Trial Court Cause No. 225,643-403


                           MEMORANDUM OPINION

       This is an accelerated appeal from an order granting appellees’ special appearance
signed June 15, 2011. The clerk’s record was filed July 14, 2010. The reporter’s record
was filed July 18, 2011. Appellants’ brief was due originally due August 8, 2011.
Appellants requested and were granted an extension of time to file their brief until October
7, 2011. Appellants did not file a brief or a further motion for extension of time.
      On November 3, 2011, this court issued an order stating that unless appellants filed
a brief, and a motion reasonably explaining why the brief was late, on or before November
18, 2011, the court would dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b). Appellants filed no response.

      Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                           2